Title: Appropriations, [10 January] 1794
From: Madison, James
To: 


[10 January 1794]

   
   In the Committee of the Whole debate on the 1794 federal budget, Giles moved the separation of “the estimate of appropriations for the civil list, and for discharging the current expences of the government, from the articles” dealing with military appropriations. The point was to clear the way for appropriations to carry on the daily business of government.


Mr. Madison said, that members had been reduced to the most serious difficulties by delays in the payment of their salary. The civil list ought always to have a fund provided for it in the first place, because it was a mere matter of form to put it to a vote. It was otherwise with the military establishment. He trusted, that would never be reduced to a mere form.
